Case 2:05-cv-03895-JLL-JAD Document 323 Filed 10/05/18 Page 1 of 3 PageID: 8319



Lawrence S. Lustberg
Kate E. Janukowicz
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Tel.: (973) 596-4731
Jonathan F. Cohn (pro hac vice)
Benjamin M. Mundel (pro hac vice)
SIDLEY AUSTIN LLP
1501 K Street, N.W.
Washington, D.C. 20005
Tel.: (202) 736-8110
Counsel for Defendants Bayer Corporation,
Bayer Healthcare Pharmaceuticals, Inc.,
and Bayer Healthcare LLC
                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA ex rel.              Civil No. 05-3895 (JLL) (JAD)
LAURIE SIMPSON,
                  Plaintiff,                 Document Filed Electronically

v.

BAYER CORPORATION; BAYER                     NOTICE OF MOTION FOR
HEALTHCARE PHARMACEUTICALS,                    PARTIAL SUMMARY
INC.; BAYER HEALTHCARE LLC; and                   JUDGMENT
BAYER AG,
              Defendants.

TO:

David A. Bocian
Terence Zeigler
Tyler S. Graden
Asher A. Alavi
KESSLER TOPAZ
MELTZER & CHECK, LLP
Case 2:05-cv-03895-JLL-JAD Document 323 Filed 10/05/18 Page 2 of 3 PageID: 8320



280 King of Prussia Road
Radnor, PA 19087
Tel. (484) 270-1418
Fax. (610) 667-7056
dbocian@ktmc.com
tziegler@ktmc.com
tgraden@ktmc.com
aalavi@ktmc.com

James E. Cecchi
CARELLA BYRNE CECCHI
OLSTEIN BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, NJ 07068
Tel. (973) 994-1700
Fax. (973) 994-1744
jcecchi@carellabyrne.com
Attorneys For Plaintiff-Relator


COUNSEL:

      PLEASE TAKE NOTICE that at a time to be set by the Court, Defendant

Bayer Corporation, et al., by and through its counsel of record, shall move before

this Court for an Order granting its Motion for Partial Summary Judgment

dismissing the 7th, 8th, 9th, and 10th counts in Relator’s Tenth Amended

Complaint with prejudice.

      PLEASE TAKE FURTHER NOTICE that in support of its Motion, Bayer

shall rely on the accompanying Memorandum of Law in Support of its Motion,

Federal Rule of Civil Procedure 56 and Local Civil Rule 56.1 Statement of

Undisputed Material Facts, Declaration of Lawrence S. Lustberg with exhibits,
Case 2:05-cv-03895-JLL-JAD Document 323 Filed 10/05/18 Page 3 of 3 PageID: 8321



Proposed Form of Order, and upon the pleadings and all prior proceedings in the

above-captioned action.

      PLEASE TAKE FURTHER NOTICE that oral argument is requested for

this Motion.

      PLEASE TAKE FURTHER NOTICE that a proposed form of Order is

submitted herewith.

      PLEASE TAKE FURTHER NOTICE that a certificate attesting to the

date and manner of service of these moving papers is submitted herewith.

Dated: October 5, 2018               Respectfully submitted,

                                     s/ Lawrence S. Lustberg
                                     Lawrence S. Lustberg
                                     Kate E. Janukowicz
                                     GIBBONS P.C.
                                     One Gateway Center
                                     Newark, New Jersey 07102
                                     Tel.: (973) 596-4731
                                     llustberg@gibbonslaw.com
                                     kjanukowicz@gibbonslaw.com
